Citation Nr: 1607716	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-14 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of bilateral hearing loss, currently rated as 10 percent disabling.

2.  Entitlement to special monthly pension.

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Louis A. de Mier-LeBlanc, Attorney at Law


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran or his representative submitted additional evidence since the Veteran filed his substantive appeal in April 2014.  Neither the Veteran nor his representative requested in writing that this additional evidence be reviewed by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may review the additional evidence in the first instance.  See 38 U.S.C.A. § 7105(e) (2014).


FINDINGS OF FACT

1.  Bilateral hearing loss has been no worse than Level IX hearing loss in the right ear and Level II hearing loss in the left ear.

2.  The Veteran is not blind nor does he have uncorrectable vision; he is not a patient in a nursing home, and does not have a single disability rated as 100 percent disabling.
 
3.  The Veteran does not have a factual need for aid and attendance at any time during the appeal period.

4.  The Veteran's countable annual income, after deducting allowable exclusions, has exceeded the maximum annual pension rate throughout the appeal period.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for special monthly pension for aid and attendance or housebound status have not been met.  38 U.S.C.A. §§ 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.351, 3.352 (2015).

3.  The criteria for entitlement to improved pension benefits, also known as nonservice-connected pension benefits, have not been met. 38 U.S.C.A. §§ 1513, 1521, 5312 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23. 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter or letters sent to the Veteran in September 2011.  The claim was last adjudicated in March 2014.
The rating decision on appeal arises from the Veteran's disagreement with the initial rating assigned for bilateral hearing loss disability after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  

In May 2012 VA afforded the Veteran an examination with respect to his claim of special monthly pension.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  The Board finds these examinations to be adequate to address the Veteran's need for aid and attendance or whether he is housebound.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In December 2011, VA provided the Veteran with an audiology examination.  The examiner performed a physical examination, to include measuring puretone threshold values and conducting a Maryland CNC world list speech recognition test.  38 C.F.R. § 4.85(a).  The examination provided findings necessary for rating hearing loss and is considered adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evaluation of Bilateral Hearing Loss

The Veteran's bilateral hearing loss disability is currently evaluated as 10 percent disabling under Diagnostic Code 6100.  Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The December 2011 VA audiological examination showed puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
70
100
105+
105+
95
LEFT
30
65
70
70
59

Speech discrimination could not be tested in the right ear and speech recognition ability was 92 percent in the left ear.  The examiner's impression was that the Veteran had mild to severe sensorineural hearing loss in both ears.  With regard to the impact of the Veteran's hearing loss on occupational functioning and daily activities, the examiner reported the Veteran has difficulty in localizing sounds and problems with speech understanding in conversations that is worse if background noise is present. 

In this case, the Veteran presents an exceptional pattern of hearing impairment in the right ear.  Moreover, speech discrimination could not be tested in the right ear.  Thus, Table VIA is for application with respect to the Veteran's right ear.  Applying the results of the December 2011 VA examination to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level IX hearing loss in the right ear.  Applying the results of the December 2011 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level IX in the other ear, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  Thus, on this basis, a higher evaluation is not warranted.

The Board notes that a May 2009 VA examination was performed, however, the examination is outside of the appeal period.  Consequently, its results are not for consideration.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the referral for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluation in this case is adequate.  The schedular rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems hearing both sounds as well as spoken words such as those reported by the Veteran, as described above.  These criteria provide for higher ratings than those currently assigned to the Veteran.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

In reaching this conclusion, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Board sympathizes with the Veteran's complaints of hearing difficulty, his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Further, the exceptional pattern of hearing impairment has been accounted for in the rating schedule.  In sum, there is no indication that the industrial impairment from the disability would be in excess of that contemplated by the assigned rating.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is only one service-connected disability.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



Special Monthly Pension

The Veteran claims that he is entitled to either special monthly pension based on the need for aid and attendance or by reason of being housebound.  In order to demonstrate entitlement to special monthly pension benefits, the Veteran must meet certain criteria to establish his need for regular aid and attendance or his status for housebound benefits. 

Under 38 U.S.C.A. § 1521 an increased rate of pension is available, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3. 351(b), (c), (d). 

In this case, the Veteran does not have a disability rated as permanent and total.  Accordingly, he does not qualify for the special monthly pension based on being housebound.  Therefore, the Board evaluates whether special monthly pension by reason of the need for aid and attendance is warranted.

A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. 

The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

In addition, any determination that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  It must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

In VA Form 21-2680, Examination for Housebound or Permanent Need for Regular Aid and Attendance, dated June 21, 2011 the examining physician reported that the Veteran is not confined to a bed, is able to feed himself, is able to prepare his own meals, needs assistance in bathing and tending to other hygiene needs, is not legally blind, requires nursing home care, requires medication management, and has the ability to manage his own financial affairs.  The physician noted that the Veteran needs to be under supervision due to neck pain, knee pain, muscle spasm, cervicalgia, diabetes mellitus type II, high blood pressure and hyperlipidemia.  Essentially, the physician indicated that the Veteran's gait and balance limit his activities of daily living and cause a need for supervision to avoid falls.

A May 2012 VA examination shows the Veteran is not bedridden, is not housebound, and performs toileting, bathing, grooming, and dressing without assistance.  He is able to feed himself without assistance.  He is unable to help with household chores due to poor physical condition and decreased balance.  Constant imbalance affects the ability to ambulate.  Physical examination revealed decreased range of motion of the cervical and lumbar spine and limitation of joint motion of the lower extremities.  The examiner reported diagnoses of hypertensive vascular disease, diabetes mellitus type II, hypercholesterolemia, sensorineural hearing loss, diabetic neuropathies, degeneration of the cervical intervertebral disc, cervical spondylosis, proteinuria, osteoarthrosis involving the knee, diabetic retinopathy, tinea unguium, thyroid nodules and benign prostatic hypertrophy.  The examination report notes that the Veteran can perform all self-care functions.  The examiner remarked that the Veteran is not housebound but is unable to walk long distances and has high risk of falls due to old age and balance impairment, and that the Veteran is able to perform his activities of daily living without assistance, however, he depends on his wife to run the house and provide his basic needs of food.

VA treatment records were reviewed.  A June 2011 preventative medicine note indicated the Veteran was active and ambulatory and came alone to the appointment.  Treatment records generally indicate the Veteran ambulated slowly but steadily.

Based on a review of the record, the Board finds that special monthly pension is not warranted.  A preponderance of the evidence shows that the Veteran is not in need of regular aid and attendance.  The evidence is undisputed that the Veteran lives at home, is not blind, is able to feed himself, prepare his own meals, and is not confined to a bed.  The June 2011 medical report stated that the Veteran needed supervision to ensure he did not fall due to his unsteady gait.  The May 2012 VA examination found that the Veteran has a high risk of falls due to his balance impairment.  The Board finds that such risk of falls and balance impairment does not render the Veteran so helpless as to need regular aid and attendance.  As noted in the treatment records, the Veteran is able to ambulate, and on one occasion, arrived at a treatment appointment on his own.  

To the extent the Veteran's lay claims contradict the May 2012 VA examiner's findings, they are outweighed in probative value by such findings because the VA examiner has greater training, knowledge, and experience in assessing disabilities than does the Veteran.  The Board also finds the probative value of the May 2012 VA examination outweighs that of the June 2011 private physician report because it is unclear what evidence and history was reviewed in the formulation of the report's conclusion.  Accordingly, special monthly pension based on the need for regular aid and attendance is not warranted.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Nonservice-Connected Pension

The Veteran seeks entitlement to nonservice-connected pension benefits.  By statute, VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, a pension at the rate prescribed.  38 U.S.C.A. § 1521.

There are various forms of nonservice-connected pension benefits to include service pension (hereinafter "the old service pension"), section 306 pension, and improved pension.  See 38 C.F.R. § 3.3.  The Veteran's claim for nonservice-connected pension (NSP) benefits is evaluated under the improved pension program.  Improved pension is a monthly benefit payable by VA to veterans of a period or periods of war because of nonservice-connected disability or age.  Basic entitlement exists if the veteran had qualifying wartime service as specified above; and meets the statutory income and net worth requirements; and is age 65 or older or is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  See 38 C.F.R. § 3.3(a)(3).  In this case, the Veteran was at least age 65 when he applied for NSP, and he had qualifying service during the Vietnam era.  Accordingly, the Veteran's annual income and net worth are for consideration.

Under the law, pension benefits are paid at the maximum annual pension rate (MAPR) reduced by the amount of annual income received by the Veteran. 38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3) , 3.23(a), (b), (d)(4).

 In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. See 38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).

 The types of income which are excluded from income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718 ; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments. 38 C.F.R. § 3.272 (2015). 

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272(g).  Social Security Administration (SSA) disability and survivor benefits are not excludable from countable income, but welfare benefits, such as supplemental security income (SSI), are excludable from countable income for purposes of improved pension.  See 38 C.F.R. § 3.272; VA ADJUDICATION PROCEDURE MANUAL (M21-1), Part V.iii.1.B.2.g.

The MAPRs payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2015).  Moreover, medical insurance premiums themselves, as well as Medicare deductions, may be applied to reduce countable income.

In this case, the Veteran reported his income as of October 1, 2011 of $1,342.40 per month for himself and $626.00 per month for his spouse.  Both sources of income were reported as being from SSA benefits.  The Veteran reported no assets and no employment for either himself or his spouse.  He reported no unreimbursed medical expenses.  

Social security records for 2011 show benefits paid in 2009 to be $16,108.80, with a Medicare Deductible discounted from the benefits of $1,006.80.  Thus, his total income of the Veteran and his spouse was $22,615.00, excluding the Medicare Deductible.

The income limit effective as of August 1, 2011 (i.e. the rates enacted effective December 1, 2009) for a veteran with 1 dependent is $15,493.00.  Accordingly, the Veteran's and spouse's countable income exceeds the maximum annual disability pension limit set by law.  Therefore, nonservice-connected pension payment is not warranted.


ORDER

An evaluation in excess of 10 percent for a bilateral hearing loss disability is denied.

Special monthly pension based on the need for aid and attendance or by reason of being housebound is denied.

Entitlement to improved pension benefits is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


